Case 2:19-cv-03212-SVW-GJS Document 1-1 Filed 04/24/19 Page 1 of 2 Page ID #:22




                         EXHIBIT “1”
Case 2:19-cv-03212-SVW-GJS Document 1-1 Filed 04/24/19 Page 2 of 2 Page ID #:23


                                                               BUDGET &FINANCF
                                           MOTION

         According to the Gun Violence Archive, since the Sandy Hook Elementary School
 shooting in December 2012, there have been more than 1,600 mass shootings. In 2018 alone,
 there have been over 200 mass shooting incidents.

         Research compiled by Everytown for Gun Safety show that on average, 96 Americans
 are killed with guns on a daily basis, while hundreds more are injured. The effects of gun
 violence extend far beyond these casualties.

         The National Rifle Association (NRA) has been one of the most significant roadblocks
 to sensible gun safety reform at every level of government across the nation. In Congress,
 next to nothing has been done due to the NRA’s stranglehold and propaganda machine.
 According to an audit obtained by the Center for Responsive Politics, the NRA’s spending on
 political activities from 1998-2017 aggregated to over $200 million.

        The City of Los Angeles has historically enacted ordinances and adopted positions that
 support and promote gun safety and gun safety legislation.

         For the sake of transparency, the City’s residents and stakeholders deserve to know
 how the City’s public funds are being spent, and whether taxpayer funds are being spent on
 contractors that have contractual or sponsorship ties with the NRA. An ordinance should be
 drafted and modeled after existing disclosure requirements like the Border Wall Contracts
 Disclosure and the Slavery Disclosure ordinances.

         I THEREFORE MOVE, that the City Council REQUEST the City Attorney, with the
 assistance of the Bureau of Contract Administration, to prepare and present an ordinance
 directing any prospective contractor with the City of Los Angeles to disclose, under affidavit:
 (1) any contracts it or any of its subsidiaries has with the National Rifle Association; and (2)
 any sponsorship it or any of its subsidiaries provides to the National Rifle Association.



                                        PRESENTED BY:^
                                                                                  C2
                                                     MITCH O’FARRELL
                                                     Councilmember,13,h District




                                       SECONDED BY:



                               SEP 2 1 2018
